DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 12-14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engman et al. (U.S. Patent Publication 2015/0289034), hereinafter Engman.
Regarding claim 1, Engman teaches
A sports paraphernalia device comprising: (Fig. 1, 30; Fig. 2B; i.e. peripheral) 
a physical object (Fig. 1, 700/800/400/600; i.e. scoreboard/bust/jersey/acrylic sign) that is structured to represent a particular sports entity; (i.e. team scoreboard/sports figure or commentator/team) ([0069]; [0021]; i.e. The peripheral is structured to represent a team scoreboard, a sports figure, or a team.)
a controller; (Fig. 2B, 240; i.e. controller) ([0071], lines 1-14; [0114]; [0115])
a network interface (i.e. input/output interface/radio frequency receiving circuitry) by which the controller receives sports entity updates (i.e. data including event/outcome/score for a particular team) from a sports entity server; (Fig. 1, 40; i.e. Source/cloud server transmits data representing events, such and ([0068]; [0074-0075]; [0071], lines 1-8; [0072]; [0116]) 
one or more output devices (i.e. lights/motor/speaker/buzzers) to which the controller sends output control signals (i.e. actions/the controller inherently sends control signals when controlling a connected audio-visual sensory output device) in response to receiving the sports entity updates. ([0071], lines 17-20; [0076]; [0077]; [0014], lines 15-18)

Regarding claim 2, Engman teaches
The sports paraphernalia device of claim 1, wherein the network interface is a wireless network interface. ([0071], lines 1-8; [0116])

Regarding claim 3, Engman teaches
The sports paraphernalia device of claim 1, wherein the one or more output devices comprise one or more visual output devices. (i.e. lights/digital display screen) ([0071], lines 17-20; [0083])  

Regarding claim 4, Engman teaches
The sports paraphernalia device of claim 3, wherein the output control signals comprise visual output control signals that cause the one or more visual output devices to provide visual output (i.e. LED light patterns/digital display of score) in response to the sports entity updates. ([0076-0077]; [0083])

Regarding claim 5, Engman teaches
The sports paraphernalia device of claim 4, wherein the sports entity updates define one or more sports entity game events (i.e. outcome such as scoring/etc.) ([0075]) 


The sports paraphernalia device of claim 1, wherein the one or more output devices comprise one or more audio output devices. (i.e. speaker/buzzer) ([0071], lines 17-20)  

Regarding claim 7, Engman teaches
The sports paraphernalia device of claim 6, wherein the output control signals comprise audio output control signals that cause the one or more audio output devices to play audio (i.e. sound patterns/sound clip) in response to the sports entity updates.  ([0076-0077]; [0084])

Regarding claim 9, Engman teaches
The sports paraphernalia device of claim 1, wherein the one or more output devices comprise one or more mechanical output devices. (i.e. motor) ([0071], lines 17-20; [0084])
 
Regarding claim 10, Engman teaches
The sports paraphernalia device of claim 9, wherein the output control signals comprise mechanical output control signals that cause the one or more mechanical output devices to move at least a portion (i.e. mouth jaw) of the physical object (i.e. sports figure/bust) in response to the sports entity updates. ([0076]; [0077]; [0084]) 

Regarding claim 12, Engman teaches
The sports paraphernalia device of claim 1, wherein the physical object is a replica of a stadium or a replica of a scoreboard. ([0083]; [0069]; i.e. The peripheral may be a replica of a scoreboard.)

Regarding claim 13, Engman teaches
The sports paraphernalia device of claim 1, wherein the physical object is clothing. (i.e. jersey/hat) ([0069]; [0080]; [0081])  

Regarding claim 14, Engman teaches
The sports paraphernalia device of claim 1, wherein the physical object includes one or more letters (i.e. team names in scoreboard/team logo in acrylic sign) representing a particular sports entity. (i.e. team) ([0083], lines 1-4; [0082]; Fig. 6A) 

Regarding claim 21, Engman teaches
A sports paraphernalia device comprising: (Fig. 1, 30; Fig. 2B; i.e. peripheral)
a controller; and (Fig. 2B, 240; i.e. controller) ([0071], lines 1-14; [0114]; [0115])
a network interface (i.e. input/output interface/radio frequency receiving circuitry) by which the controller receives sports entity updates (i.e. data including event/outcome/score for a particular team) from a sports entity server. (Fig. 1, 40; i.e. Source/cloud server transmits data representing events, such as scores in a sporting event, to hub which then transmits the data to the network interface of the peripheral.)  ([0068]; [0074-0075]; [0071], lines 1-8; [0072]; [0116])

Regarding claim 22, Engman teaches
The sports paraphernalia device of claim 21, further comprising: 
one or more output devices (i.e. lights/motor/speaker/buzzer) to which the controller sends output control signals (i.e. actions/the controller inherently sends control signals when controlling a connected audio-visual sensory output device) in response to receiving the sports entity updates, the one or more output devices comprising: ([0071], lines 17-20; [0076]; [0077]; [0014], lines 15-18)
one or more visual output devices; (i.e. lights/digital display screen) ([0071], lines 17-20; [0083])   
one or more audio output devices; or (i.e. speaker/buzzer) ([0071], lines 17-20)  
one or more mechanical output devices. (i.e. motor) ([0071], lines 17-20; [0084]) 

Claims 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (U.S. Patent Publication 2015/0095456), hereinafter Shah.
Regarding claim 16, Shah teaches
A sports paraphernalia system comprising: (Fig. 1; [0011])
a sports entity server; and (Fig. 1, 108; [0012], lines 1-10; i.e. application server including status display service)  
one or more sports paraphernalia devices, (Fig. 1, 102; i.e. status display device) each sports paraphernalia device comprising: (Fig. 1, 102; Fig. 3; [0025])
a physical object that is structured to represent a particular sports entity; (i.e. scoreboard)  ([0009]; i.e. The status display device is a physical object structured as a scoreboard.)
a controller; (Fig. 1, 104; Fig. 3, 302/306/310; i.e. processor/display controller of status display controller implementing status display module) ([0025]; [0026])
a network interface (Fig. 3, 308; i.e. communication module) by which the controller receives sports entity updates (Fig. 1, 120; [0012], lines 8-10; [0013]; i.e. status information such as sport scores/advertisements) from the sports entity server; and ([0017]; [0033]; Fig. 1)
one or more output devices (Fig. 1, 202; Fig. 3, 202/312; i.e. display/speaker) to which the controller sends output control signals in response to receiving the sports entity updates.  ([0028], lines 11-24; [0017], lines 11-13;  i.e. The processor/display controller of the status display controller inherently sends control signals to the display and speaker when driving the display and speaker.)

Regarding claim 19, Shah teaches
The sports paraphernalia system of claim 16, wherein the sports entity server sends sports entity updates in the form of advertisements to the one or more sports paraphernalia devices.  ([0022])

Regarding claim 20, Shah teaches
The sports paraphernalia system of claim 19, wherein the one or more sports paraphernalia devices comprise a plurality of sports paraphernalia devices, and ([0009]; [0013]; i.e. Any number of users may each have/register a status display device or one user may have/register multiple status display devices.)
wherein the sports entity server sends sports entity updates in the form of advertisements to a subset (i.e. status display devices registered to receive status updates for a particular sports event and team) of the plurality of sports paraphernalia devices, the sports entity server identifying the subset using content (i.e. specific sports event) of registration communications (i.e. The status display controller of the status display device registers an interest in a specific sports event using the communication link, thereby sending a registration communication to the status display service) by which the subset of sports paraphernalia devices registered with the sports entity server. ([0013]; [0014]; [0017])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Engman in view of Shah.
Regarding claim 8, Engman shows all of the features with respect to claim 7 as outlined above. However, Engman fails to show
The sports paraphernalia device of claim 7, wherein the audio is contained in the sports entity updates.  
Shah shows
wherein the audio (i.e. audio media such as fight song/live audio coverage of sports event) is contained in the sports entity updates. (Fig. 1, 120; [0033]; i.e. status information received from the status display service at the application server by the status display device)  ([0028], lines 14-24)
Shah and Engman are considered analogous art because they involve a sport event information device. Engman shows sport event information that may be received by the peripheral in order to provide an audio output. Shah shows that the audio may be included in the sport event information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Engman to incorporate the teachings of Shah wherein the audio is contained in the sports entity updates. Doing so provides for meaningful audio to be played for the user. (Shah: [0028], lines 14-24)

Regarding claim 15, Engman shows all of the features with respect to claim 1 as outlined above. However, Engman fails to show
The sports paraphernalia device of claim 1, further comprising: firmware, wherein the controller enables the firmware to be updated over-the-air.  
Shah shows
further comprising: firmware, wherein the controller (Fig. 1, 104; i.e. status display controller) enables the firmware to be updated over-the-air.  ([0016]; [0015]; Fig. 1; i.e. The firmware is uploaded at the status display device from the status display service. The connection is wireless or over-the-air.  The status display controller establishes a communication link with either the status display service or the intermediate communication device in order enable the firmware to be updated wirelessly.)
Shah and Engman are considered analogous art because they involve a sport information device. Engman shows that peripheral may have setup buttons to receive settings for signals over the air. Shah shows that such settings may be updates to firmware. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Engman to incorporate the teachings of Shah wherein further comprising: firmware, wherein the controller enables the firmware to be updated over-the-air. Doing so provides that the peripherals will operate as desired.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Engman in view of Inselberg (U.S. Patent Publication 2006/0094409).
Regarding claim 11, Engman shows all of the features with respect to claim 1 as outlined above. However, Engman fails to show
The sports paraphernalia device of claim 1, further comprising: 
one or more user input devices; 
wherein the controller sends user input communications to the sports entity server in response to receiving user input from the one or more user input devices.  
Inselberg shows
The sports paraphernalia device further comprising: (Fig. 1; i.e. interactive device/wireless device)
one or more user input devices; (i.e. user input interface such as displays/keypads) ([0031], lines 1-10; [0032], lines 1-10)
wherein the controller ([0032], lines 10-19; i.e. microprocessor) sends user input communications (i.e. response data) to the sports entity server (Fig. 3; [0069]; i.e. central processor of wireless communication system) in response to receiving user input (i.e. user-entered input) from the one or more user input devices.  ([0048]; [0049], lines 1-10; [0058], lines 1-4) 
Inselberg and Shah are considered analogous art because they involve sport information devices. Shah shows that the status display device may display received sports events. Inselberg shows that the status display device may present queries to the user about the sporting events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Inselberg wherein the status display device includes one or more user input devices and wherein the controller sends user input communications to the sports entity server in response to receiving user input from the one or more user input devices.  Doing so provides for an interactive participation from the user that may be more enjoyable for the user.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Inselberg.
Regarding claim 17, Shah shows all of the features with respect to claim 16 as outlined above. However, Shah fails to show
The sports paraphernalia system of claim 16, wherein at least one of the one or more sports paraphernalia devices includes one or more user input devices; 
wherein the controller sends user input communications to the sports entity server in response to receiving user input from the one or more user input devices.  

wherein at least one of the one or more sports paraphernalia devices (i.e. special purpose device or wireless device) includes one or more user input devices; (i.e. user input interface such as displays/keypads) ([0031], lines 1-10; [0032], lines 1-10)
wherein the controller ([0032], lines 10-19; i.e. microprocessor) sends user input communications (i.e. textual data) to the sports entity server (Fig. 3; [0069]; i.e. central processor of wireless communication system implementing functions of promotional message server/order processing server) in response to receiving user input (i.e. user-entered input) from the one or more user input devices. ([0062], lines 6-14; [0063], lines 1-8)  
Inselberg and Shah are considered analogous art because they involve sport information devices. Shah shows that the display status device may receive and display advertisements. ([0022]) Inselberg shows that the user may respond to the advertisements to purchase products. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Inselberg wherein at least one of the one or more sports paraphernalia devices includes one or more user input devices and wherein the controller sends user input communications to the sports entity server in response to receiving user input from the one or more user input devices. Doing so provides the user may easily purchase a desired advertised product.  

Regarding claim 18, Shah in view of Inselberg shows all of the features with respect to claim 17 as outlined above. Shah in view of Inselberg further shows
The sports paraphernalia system of claim 17, wherein the sports entity server sends an advertisement to the at least one of the one or more sports paraphernalia devices; and (Inselberg: [0045]; [0062])
wherein the user input is received in response to the controller outputting the advertisement via the one or more output devices. (Inselberg: [0062], lines 6-14; [0063], lines 1-8)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Inselberg wherein the sports entity server sends an advertisement to the at least one of the one or more sports paraphernalia devices and wherein the user input is received in response to the controller outputting the advertisement via the one or more output devices for the same motivation as detailed above in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crookham et al. (U.S. Patent Publication 2005/0138106) – Providing sports scoring information across a network. ([0045])
McMillan et al. (U.S. Patent No. 7,898,393) – Home scoreboard for providing game status.
Nault et al. (U.S. Patent Publication 2014/0379868) – Providing game specific data via a network to a home scoreboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451